         Case 1:15-cr-00611-AJN Document 138 Filed 11/19/18 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                        United States Attorney
                                                        Southern District of New York
                                                        The Silvio J. Mollo Building
                                                        One Saint Andrew’s Plaza
                                                        New York, New York 10007

	   	   	     	   	   	   	   	   	   	
                                                        November 19, 2018

BY ECF
The Honorable Alison J. Nathan
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

        Re:       United States v. Seref Dogan Erbek,
                  15 Cr. 611 (AJN)

Dear Judge Nathan:

         The Government writes to respectfully request that the Court schedule an arraignment and
initial appearance for defendant Seref Dogan Erbek. Erbek, who had been arrested in Algeria
pursuant to the charges in this case, was extradited to the United States yesterday. The Government
anticipates that Erbek will be presented this afternoon before the Hon. Henry B. Pitman, U.S.
Magistrate Judge. I have spoken to Erbek’s counsel, Ms. Susan Brune, Esq., about the scheduling
of an initial appearance; I understand that both parties are available at the Court’s convenience any
time on November 27, 2018.

                                                        Respectfully submitted,

                                                        GEOFFREY S. BERMAN
                                                        United States Attorney for the
                                                        Southern District of New York



                                                  By: __________________________
                                                      Andrew Thomas
                                                      Assistant United States Attorney
                                                      (212) 637-2106


Cc: Susan Brune, Esq. (by ECF)
    Counsel to Seref Dogan Erbek
